 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    JOSE ALFONSO RUIZ,                                 Case No. 1:20-cv-00179-DAD-JLT (PC)
12                        Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                         TO DISMISS ACTION FOR FAILURE TO
13            v.                                         OBEY COURT ORDERS
14    SUPERIOR COURT OF CALIFORNIA,
      et al.,                                            14-DAY DEADLINE
15

16                        Defendants.

17

18           On February 3, 2021, this Court issued an order dismissing this action due to Plaintiff’s
19   failure to state a cognizable claim. (Doc. 13.) The Court granted Plaintiff leave to file an amended
20   complaint within thirty days. Id. Plaintiff filed a response to the order indicating his intent to file a
21   first amended complaint. (Doc. 14.) On March 8, 2021, Plaintiff requested a thirty-day extension
22   of time, which the Court granted. (Docs. 15, 16.)
23           After Plaintiff failed to file a first amended complaint, on April 29, 2021, this Court issued
24   an order requiring Plaintiff to show cause, within twenty-one days, why this action should not be
25   dismissed for his failure to comply with a court order or file a first amended complaint or notice
26   of voluntary dismissal. (Doc. 17.) The Court cautioned Plaintiff: “Failure to comply . . . will
27   result in a recommendation that this action be dismissed for failure to state a claim and to
28   ///
 1   obey a court order.” (Doc. 32 at 2.) More than twenty-one days have passed, and Plaintiff has

 2   not responded to the order to show cause.

 3            Local Rule 110, corresponding with Federal Rule of Civil Procedure 11, provides:

 4   “Failure of counsel or of a party to comply with . . . any order of the Court may be grounds for the

 5   imposition by the Court of any and all sanctions . . . within the inherent power of the Court.” L.R.

 6   110. “District courts have inherent power to control their dockets” and in exercising that power,

 7   may impose sanctions, including dismissal of an action. Thompson v. Hous. Auth., City of Los

 8   Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action based on a party’s

 9   failure to prosecute an action, obey a court order, or comply with local rules. See, e.g., Ferdik v.

10   Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to comply with a court

11   order to amend a complaint); Malone v. U.S. Postal Serv., 833 F.2d 128, 130–31 (9th Cir. 1987)

12   (dismissal for failure to comply with a court order); Henderson v. Duncan, 779 F.2d 1421, 1424

13   (9th Cir. 1986) (dismissal for failure to prosecute and to comply with local rules).

14            Because Plaintiff’s complaint fails to state a claim and has not been superseded by an

15   amended complaint, this case cannot proceed. Apparently, Plaintiff has abandoned this action.

16   Whether he has done so intentionally or mistakenly is inconsequential. Plaintiff bears the

17   responsibility to comply with the Court’s orders and advance the litigation. The Court declines to

18   expend its limited resources on a case that Plaintiff has chosen to ignore. Accordingly, the Court

19   RECOMMENDS that this action be DISMISSED for failure to state a claim and to obey a court

20   order.
21            These Findings and Recommendations will be submitted to the United States District

22   Judge assigned to this case pursuant to 28 U.S.C. § 636(b)(l). Within 14 days of the date of

23   service of these Findings and Recommendations, Plaintiff may file written objections with the

24   Court. The document should be captioned, “Objections to Magistrate Judge’s Findings and

25   Recommendations.”

26   ///
27   ///

28   ///

                                                       2
 1          Plaintiff’s failure to file objections within the specified time may result in waiver of his

 2   rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

 3   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 4
     IT IS SO ORDERED.
 5

 6      Dated:     May 24, 2021                              _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       3
